Citation Nr: 0721339	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1989, for the grant of a 100 percent rating for paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
October 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In July 1985, the Board granted service connection for 
schizophrenia.  

2.  In July 1985, the RO assigned a 10 percent rating for 
schizophrenia effective December 22, 1983, the date on which 
the original service connection claim was filed.  

3.  In December 1987, the Board affirmed the 10 percent 
rating for schizophrenia.  

4.  In March 1991, the RO assigned a 50 percent rating for 
schizophrenia effective November 3, 1989, the date of VA 
hospitalization.  
 
5.  In November 1996, the RO assigned a 100 percent rating 
for schizophrenia effective November 3, 1989; the RO 
confirmed the total rating in January 1997.  

6.  In July 1997, the RO proposed to decrease the rating for 
schizophrenia to 50 percent; it effectuated that proposal in 
November 1997, and the schizophrenia rating was reduced to 50 
percent effective February 1, 1998.  In March 1999, the RO 
reinstated the total rating for schizophrenia effective 
February 1, 1998.  That decision effectively resulted in a 
continuous 100 percent rating in effect from November 3, 
1989.  

7.  The veteran did not appeal the November 1996, January 
1997, and March 1999 rating decisions to contest the 
effective date assigned for a total rating for schizophrenia.  
In April 2003, he filed a claim seeking an effective date 
earlier than November 3, 1989, for the assignment of a total 
rating for schizophrenia.  The claim was denied in February 
2004, and the veteran then perfected appeal.    


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that reinstated the total 
rating for schizophrenia effective February 1, 1998 and 
effectively resulted in a continuous 100 percent rating in 
effect from November 3, 1989 is final.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  With respect to the claim of entitlement to an effective 
date earlier than November 3, 1989, for the grant of a 100 
percent rating for paranoid schizophrenia, there is no 
remaining case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from a claim, filed no earlier than April 
2003, of entitlement to an effective date earlier than 
November 3, 1989, for the assignment of a total rating.  In 
statements received by the RO in April, September, November, 
and December 2003, the veteran asserted that he should 
receive retroactive compensation.  This appeal is from the 
February 2004 rating decision that denied an effective date 
earlier than November 3, 1989, for the assignment of a 100 
percent rating for the veteran's service-connected 
schizophrenia.  For the reasons discussed below, the Board is 
without jurisdiction to review the appeal with respect to the 
effective date, and the appeal is dismissed.   

In December 1983, the veteran filed his original claim of 
service connection for an acquired psychiatric disorder, 
which he characterized as a nervous condition.  The veteran 
appealed the RO's denial, and, in July 1985, the Board 
granted service connection for schizophrenia.  In July 1985, 
the RO implemented the Board decision and assigned an initial 
10 percent rating for schizophrenia, paranoid type, effective 
December 22, 1983, the date on which the claim was filed.  
The veteran appealed the issue of initial percentage rating 
assignment.  In December 1987, the Board affirmed the RO's 
rating assignment and denied the appeal.   

The veteran filed a claim for an increased rating in November 
1989 and sought Board review of the RO's denial of that 
claim.  The Board remanded the appeal in September 1990.  
While the appeal was on remand status, in a March 1991 rating 
decision, the RO increased the rating to 50 percent effective 
November 3, 1989, the date on which the veteran was 
hospitalized at a VA medical facility for schizophrenia.  A 
December 1991 deferred rating decision reflects the RO's 
determination that the veteran was not notified of the March 
1991 rating decision increasing the schizophrenia rating from 
10 to 50 percent; that the veteran should be so notified; and 
that he should be asked to inform VA whether he is satisfied 
with that decision.  In a December 1991 rating decision, the 
RO found no clear and unmistakable error in the July 1985 
rating decision that assigned an initial 10 percent rating 
and confirmed the 50 percent rating assignment effective 
November 3, 1989.  A  December 1991 cover letter transmitting 
that rating decision informed the veteran that there is no 
basis to conclude that the July 1985 rating decision 
assigning an initial 10 percent rating was in error, noting 
that the Board had affirmed the RO decision in December 1987.  
That letter also asked the veteran to inform the RO about 
whether the veteran is satisfied with the "grant" of his 
"appeal for an increased evaluation," referring to the 
March 1991 rating decision.  In October 1992, the RO 
confirmed the 50 percent rating assignment upon review of 
then-current clinical evidence associated with the claims 
file after December 1991.  An October 27, 1992 letter 
notified the veteran of the decision and of his appeal 
rights.  In November 1992, the veteran filed a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
Schizophrenia was (and is) the sole service-connected 
disability.  On August 23, 1993, the RO notified the veteran 
of the denial of a rating higher than 50 percent and TDIU, 
and of his appeal rights.      

In January 1996, the Board concluded that it had jurisdiction 
over the appeal of the March 1991 and August 1993 rating 
decisions, and thus, appeal was properly before the Board on 
the issue of a rating higher than 50 percent for 
schizophrenia and entitlement to TDIU.  It remanded both 
issues for further development.  In November 1996, the RO 
increased the schizophrenia rating to 100 percent effective 
November 3, 1989.  That decision effectively mooted the 
pending appeal on the TDIU claim.  The RO confirmed the total 
rating in January 1997.  In July 1997, the RO proposed to 
decrease the rating to 50 percent.  In November 1997, the 
schizophrenia rating was reduced to 50 percent effective 
February 1, 1998.  The veteran appealed.  In March 1999, the 
RO reinstated the total rating effective February 1, 1998.  
That decision effectively resulted in a continuous 100 
percent rating in effect from November 3, 1989, forward.  

Thereafter, the veteran took no action concerning his 
schizophrenia disability until April 2003, when he filed a 
claim of entitlement to an effective date earlier than 
November 3, 1989, for the assignment of a total rating.  

The effective date of the 100 percent rating for 
schizophrenia was assigned by the RO in rating decisions 
dated in November 1996 - which initially assigned the 100 
percent rating from November 3, 1989 -- and March 1999 - 
which reinstated the 100 percent rating from February 1, 1998 
and effectively resulted in a continuous 100 percent rating 
from November 3, 1989.  Those decisions were not appealed and 
therefore are final.  38 U.S.C.A. § 7105.  That being the 
case, the Federal Circuit has made it clear that the veteran 
could attempt to overcome the finality of those decisions - 
in an attempt to gain earlier effective dates - in one of two 
ways: by a request for revision of those RO decisions based 
on clear and unmistakable error, or by a claim to reopen 
based upon new and material evidence.  See Cook v. Prinicipi, 
318 F.3d 1334, 1339 (Fed.Cir. 2002) (en banc); see also 
38 U.S.C.A. § 5109A(a) ("A decision by [VA] . . . is subject 
to revision on grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C.A. § 5108 (2006) ("If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, [VA] shall reopen the 
claim and review the former disposition of the claim"); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir. 2005).  
Of the two, because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, only a request for revision 
premised on clear and unmistakable error could result in the 
assignment of an earlier effective date for the 100 percent 
rating for schizophrenia.  See 38 U.S.C.A. § 5110(a) (West 
2002); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed.Cir 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332 
(1995)("when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen."); see also Binghan v. 
Principi, 18 Vet. App. 470, 475 (2004).  The veteran does not 
argue that his request for an earlier effective date should 
be construed as a motion to revise based on clear and 
unmistakable error.

The only remaining possibility in this case is that the claim 
can be processed as some form of freestanding claim for an 
earlier effective date even though the November 1996 and 
March 1999 RO decisions assigning the effective dates of the 
100 percent rating were not appealed to the Board and became 
final.  However, such a possibility vitiates the rule of 
finality.  See Leonard, 405 F.3d at 1337; see also Cook, 318 
F.3d at 1339.  Accordingly, to the extent that the veteran 
has improperly raised a freestanding "claim for an earlier 
effective date" in an attempt to overcome the finality of 
the November 1996 and March 1999 RO decisions, his appeal 
must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  

As such, there is no case or controversy over which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006); see also Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to an 
effective date prior to November 3, 1989 for the 100 percent 
rating for schizophrenia, and the appeal is dismissed.   


ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


